DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 3/15/21 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 3/15/21 has been entered in full. Claim 7 is amended. Claims 12-14 are canceled. New claim 15 is added. Claims 1-8, 10, 11 and 15 are pending.
Applicants' election without traverse of Group V, previously claims 7 and 10, drawn to a method of treating heart failure comprising administering a composition comprising a TrkB agonist, was previously acknowledged. Independent claim 7, as amended, and new independent claim 15, require the administration of a composition comprising a TrkB agonist, a wild type BDNF polypeptide, and a βAR antagonist. Furthermore, as a result of the amendments, dependent claims 8, 10 and 11 are also directed to administration of the same composition. Methods of treatment with BDNF or  a βAR antagonist were designated inventive Groups V and VI, respectively. As such, claims 7, 8, 10, 11 and 15 are now directed to solely a combination of the recited subcombinations (see the restriction requirement mailed 11/1/18, section "Combination/Subcombination"). As such, claims 8 and 10 are herewith rejoined and examined together with claims 7 and 15. Claims 1-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of LM22A-4 as the species of TrkB agonist was also previously acknowledged. Claim 10 remains withdrawn from further consideration pursuant to 37 
Claims 7, 8, 11 and 15 are under consideration, as they read upon the elected species.	

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (11/19/20).
All objections and/or rejections of claims 12-14 are moot in view of the cancellation of these claims.
The rejection of claim 7 under 35 U.S.C. 102(a)(1) at pages 3-4 as being anticipated by Feng et al is withdrawn in view of the amendments to the claims to include a wild type BDNF polypeptide and a βAR antagonist in the administered composition, neither of which are taught by Feng et al.
The rejection of claim 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2016112012 at pages 4-5 is withdrawn in view of the amendments to the claims in view of the amendments to the claims to include a wild type BDNF polypeptide which is not taught by the '012 reference.
The rejections of claim 12 under 35 U.S.C. 103(a) as being unpatentable over WO 2016112012, or over Feng et al (2013), have not been applied to amended claim 7 or 15 in view of Applicants' persuasive arguments regarding the lack of motivation to administer a composition comprising the specific combination of a TrkB agonist that is LM22A-4, a wild type BDNF polypeptide and a βAR agonist to a patient having heart failure associated with the specific conditions recited in claims 7 and 15.

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 15 are indefinite because they recite "the heart failure is … low BDNF level" or "high cardiac fibrosis level" or "ventricular remodeling following a cardiac event" or "non-ischemic cardiomyopathy" or "mitral valve regurgitation" or "ischemic cardiomyopathy" or "aortic regurgitation", but these are not types of heart failure, which is a condition of insufficient cardiac output. These are conditions associated with, or contributing to heart failure, but are not types of heart failure. For example, the specific teaches that the methods of the invention are for "modulating cardiac abnormalities in a subject diagnosed with HF. In various embodiments, the abnormalities treatable with the … methods of the invention include impaired cardiac function, low cardiac BDNF levels, high cardiac fibrosis levels, and ventricular remodeling following a cardiac event, such as a myocardial infarction (MI)" (¶ 107, published application). Therefore, it is unclear how the heart failure "is" selected from a group reciting these abnormal conditions.
The remaining claim(s) are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 8 has been rejoined in view of the amendments to parent claim 7 that limit the claim that require administration of BDNF in combination with a TrkB agonist. Claim 8 limits the method of claim 7 to one wherein "said BDNF" is at least one selected from a group consisting of "full-length BDNF, a functional fragment of BDNF, an analog of BDNF, and a derivative of BDNF". However, parent claim already limits the BDNF to a "wild type" polypeptide, which is equivalent to a "full-length BDNF" and excludes "a functional fragment", an "analog" and "a derivative" of BDNF. Therefore, dependent claim 8 is of improper dependent form because it fails to further limit the subject matter of parent claim 7.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Claims 8, 11 and 15 are each genus claims, because they are directed to a method of use of a genus of products, specifically functional fragments, analogs and derivatives of either BDNF (claim 8) or specific β-blockers (claims 11 and 15). While each claim is directed to a method of use of a product rather than a product per se, practicing said method of use requires a written description of the product to be used; i.e., in this case, the requisite agonist to be administered. 
(1) With respect to claim 8, this claim depends from claim 7 and limits the wild type BNDF polypeptide to one selected from a group including full-length BDNF, a functional fragment of BDNF, an analog of BDNF and a derivative of BDNF. As noted above in the section titled "Claim Rejections - 35 USC § 112(d)", these embodiments, except for full-length BDNF, are outside the scope of the wild type BDNF of parent claim 7. The term functional fragment include fragments of BDNF that retain the functionality of the full-length protein, including mutated variants comprising said fragments. Analogs and derivatives include molecules of any structure that have the functionality of BDNF. No particular structural limitations are required. As such, the compounds to be used encompass any type of structure; e.g., small organic molecules, proteins, nucleic acids, antibodies, carbohydrates, lipids, small organic molecules, etc. Even with respect to BDNF polypeptides, these terms encompass mutated variants of BDNF; i.e., BDNF polypeptides in which one or more amino acids are changed by substitution, deletion or addition. While "wild type" (naturally-occurring mammalian) BDNF polypeptides were described in the prior art, such as naturally-occurring human BDNF, the specification does not provide any other examples of variant BDNF polypeptides having the functionality of BDNF, or of other agents that mimic BDNF or agonize BDNF. 

MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163: 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
The specification fails to disclose other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Vas-Cath Inc. v. Mazurka, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg. 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg. 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of functional fragments, analogs or derivatives of BDNF, Bisoprolol, Carvedilol, Carvedilol phosphate, Metoprolol Succinate, or Nebivolol, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only (1) a method of claim 8 wherein said BDNF is full-length BDNF (but not that this fails to further limit the wild type BDNF of parent claim 7); and (2) a method of claim 11 or 15 wherein the β-blocker is Bisoprolol, Carvedilol, Carvedilol phosphate, Metoprolol Succinate, or Nebivolol, but not the full scope of the claims meet the written description provision of 35 U.S.C. §112, first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646